Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,116,026 (hereinafter referred to as ‘026). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious subsets and/or variants of one another.
Regarding claim 1, ’026 describes a  method performed by a terminal in a wireless communication system, the method comprising: 
identifying that a first physical random access channel (PRACH) transmission of a master cell group (MCG) is overlapped with a second PRACH transmission of a secondary cell group (SCG) in a time domain and a sum of a transmission power determined for the first PRACH transmission of MCG and a transmission power determined for the second PRACH transmission of SCG the second cell exceeds a configured maximum transmission power for the terminal (claim 1 reworded, where “first cell associated with (part of) a master cell group (MCG)” represents MCG, “second cell associated with (part of) a secondary cell group (SCG)” represents SCG);
performing the first PRACH transmission of MCG based on the transmission power determined for the first PRACH transmission of the MCG according to the identification (claim 1, this step follows & relies on the previous step, hence “according to the identification);
according to the identification, reducing the transmission power determined for the second PRACH transmission of the SCG and performing the second PRACH transmission of SCG based on the reduced transmission power of the SCG; (claim 1, this step follows & relies on the previous step, hence “according to the identification); and
in case that no random access response associated with the second PRACH transmission is received for a predetermined time, determining a transmission power for a third PRACH transmission of SCF based on skipping an increase of a counter associated with the transmission power for the third PRACH transmission (claim 1, where “identifying that” = whenever = “in cast that”, + mapping the second PRACH to be retransmitted = “third PRACH”. NOTE: instant specification does NOT describe “third/fourth PRACH”, therefore can be mapped to the second PRACH of SCG to be transmitted again); and 
performing the third PRACH transmission of SCG based on the transmission power determined for the third PRACH transmission is received (claim 1, NOTE: instant specification does NOT describe “third PRACH”, therefore can be mapped to the second PRACH of SCG to be transmitted again).
Regarding claim 2, ’026 describes:
in case that no random access response associated with the first PRACH transmission is received for a first predetermined time, determining a transmission power for a fourth PRACH transmission of the MCG based on increasing a counter associated with the transmission power for the fourth PRACH transmission and performing the fourth PRACH transmission of the MCG based on the transmission power determined for the fourth PRACH transmission (claim 2, where “identifying” = “determining”, “first PRACH transmission of the first cell” being retransmitted = “fourth PRACH transmission of the MCG” because “first cell associated with (part of) a master cell group (MCG)” represents MCG [as stated in claim 1]. NOTE: instant specification does NOT describe “fourth PRACH”, therefore can be mapped to the first PRACH of MCG to be transmitted again).
Regarding claim 3, ’026 describes:
wherein the transmission power determined for the first PRACH transmission is determined based on a counter associated with a transmission power for the first PRACH transmission, an initial PRACH transmission power, a power offset value based on a preamble format, and a power ramping factor (claim 3).
Regarding claim 4, ’026 describes:
wherein the transmission power determined for the second PRACH transmission is determined based on a counter associated with a transmission power for the second PRACH transmission, an initial PRACH transmission power, a power offset value based on a preamble format, and a power ramping factor (claim 4).
Regarding claim 5, ‘026 describes:
wherein a counter associated with a transmission power for the second PRACH transmission is identical with the counter associated with the transmission power for the third PRACH transmission (claims 3-4, “the counter” in claim 4 for second PRACH transmitted is referring to “a counter” in claim 3 (i.e. the same counter) for the first PRACH being retransmitted, wherein the first PRACH being retransmitted is mapped in claim 1 as “the third PRACH transmission”).
Regarding claim 6, ‘026 describes:
wherein a transmission power for the second PRACH transmission is reduced to maintain the sum of the transmission power determined for the first PRACH transmission of the MCG and the reduced transmission power below the configured maximum transmission power for the terminal (claim 5).
Regarding claim 7, ’026 describes:
wherein the transmission power determined for the third PRACH transmission is determined as a smaller value of a configured maximum transmission power for a cell of the SCG and a transmission power determined based on the counter associated with the transmission power for the third PRACH transmission (claim 6, where second cell = a cell in the SCG, and second PRACH transmission retransmitted = third PRACH transmission).
Regarding claim 8, ’026 describes:
wherein the transmission power determined for the first PRACH transmission is determined as a smaller value of a configured maximum transmission power for a cell of the MCG and a transmission power determined based on the counter associated with the transmission power for the first PRACH transmission (claim 7 reworded, where first cell = a cell of the MCG).
Regarding claim 9, ’026 describes:
wherein the counter is associated with a power ramping factor (claim 3 or 4, counter is associated with.. a power ramping factor).

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,116,026 in view of Ahn (US 2014/0056271).
Regarding claim 10, ’026 fails to further explicitly describe:
dropping the second PRACH transmission of the SCG without performing the second PRACH transmission.
Ahn also describes UE transmitting two uplinks simultaneously to two base stations (2 cells), and power controlling each of the 2 uplinks (ULs) (abstract), further describing:
dropping the second UL transmission to the second base station/second cell without performing the second UL transmission (abstract & para. 112, scaling down to zero/no power, i.e. dropping the second UL transmission).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that transmission of the second PRACH of SCG of ‘026 be dropped as in Ahn.
The motivation for combining the teachings is that this ensures first & second UL transmission powers does not exceed maximum transmission power (Ahn, abstract).

Claims 11-20 are apparatus (terminal) claims comprising limitations recited in method for terminal claims 1-10.  Hence, they are rejected under the same rationale as above, (or may be rejected using the actual apparatus (terminal) claims 8-14 in ‘026).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon overcoming the above Obvious Double Patenting rejections, claims 1-20 are allow for the same reason as parent patent ‘026, since each of the independent claims 1 and 11 comprise the crux of the inventive limitations as that in claims 1 and 8 respectively in patent ‘026.  Updated search yield newest prior art, Dinan (US 2013/0188580) describing power scaling in multicarrier wireless comprising determining preamble transmission power (fig. 12 #1204 & 1206), and Dinan (US 2016/0316436) describing when a calculated power value is more than an allowable transmission power a power control mechanism is employed. The wireless device reduces signal transmission power during an overlap period if the first subframe and the second subframe overlap in time by less than a first duration. (abstract), and Dinan (US 2013/0259008) or Dinan (US 2013/0188582) each describing wireless device retransmits with an increased transmission power, the random access preamble using RACH for the SCell if no corresponding RAR (response) is received (abstract & fig. 6), in combination, fail to render all features of claims 1 and 11 obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim (US 2018/0152906) describing support of secondary cell in RACH  resource information (abstract), Chiba (US 2017/0019945) describing dual-connectivity random access (abstract), Heo (US 2015/0296542) describing UE transmitting random access preamble to a secondary access device of second carrier while being served by both a primary access device & a secondary access device (abstract), Feursaenger (US 10,349,361) describing transmit power control for PRACH, and Lee (US 2016/0212770) claim 16 or 17, dropping the random access preamble transmission when another random access procedure overlaps with this random access procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469